                Case 4:21-cv-00697-Y Document 1-3 Filed 05/28/21       Page 1 of 2 PageID 7




                      Civil Case and Transaction Information                        05/28/2021 12:47 PM




Court :   153       Case :   325307      Search    New Search   Show Service Documents ONLY


Cause Number : 153-325307-21                                      Date Filed : 05-17-2021
                            SHAMIKA WHITFIELD | VS | CITY OF FORT WORTH
Cause of Action : INJURY OR DAMAGE, OTHER INJURY OR DAMAGE
Case Status : PENDING
File Mark Description                                       Assessed Fee Credit/Paid Fee
 05-17-2021   PLTF'S ORIG PET                                                       $289.00
                                                                       N

 05-17-2021   PAYMENT RECEIVED trans #1                                                          $289.00
                                                                       Y

 05-17-2021   JURY FEE                                                               $40.00
                                                                       N

 05-17-2021   PAYMENT RECEIVED trans #3                                                           $40.00
                                                                       Y

 05-17-2021   CIT Cert Mail-ISSUED ON CITY OF FORT                                   $83.00
              WORTH-On 05/19/2021                                    N Svc

 05-17-2021   PAYMENT RECEIVED trans #5                                                           $83.00
                                                                       Y

 05-18-2021   REQ FOR NON-CERT COPIES FOR CIT                                                       $0.00


 05-18-2021   COPIES (SENT TO DP)                                                      $5.00
                                                                       N

 05-18-2021   PAYMENT RECEIVED trans #8                                                             $5.00
                                                                       Y
05-27-2021   [ORIG
              Case ANS] DEFN'S ORIGDocument
                   4:21-cv-00697-Y  ANS     1-3 Filed 05/28/21   Page 2 of 2 PageID 8   $0.00
